[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The parties intermarried on February 19, 1994 in Monroe, Connecticut. They have resided continuously in this state since that time. There are no minor children issue of this marriage.
The evidence presented at trial has clearly established the allegation that the marriage has irretrievably broken down. Judgment may enter dissolving the marriage on that ground.
After a four month marriage, the parties separated and have lived apart since that time. Both parties are gainfully employed at this time with the defendant wife earning more than the plaintiff husband.
Unfortunately, the parties were unable to resolve their marital difficulties. The court declines to assess fault to either party for the breakdown of the marital relationship.
The court has carefully considered the statutory criteria set forth in § 46b-81 and § 46b-82 C.G.S. in reaching the decisions reflected in the orders that follow:
1. No alimony is awarded to either party.
2. The 1987 Porsche motor vehicle shall remain the sole property of the defendant.
3. The defendant shall be responsible for one-half of the remaining balance due on the Union Trust Co. loan as of April 12, 1995.
4. The defendant is granted a change of name to Susan McGovern.
Coppeto, J.